Title: To George Washington from John Sinclair, 30 May 1796
From: Sinclair, John
To: Washington, George


        
          Sir
          Whitehall [London] 30th May 1796
        
        Being unfortunately much troubled with an Inflammation in my Eyes, I beg Your Excellency will have the Goodness to excuse the Liberty I take, in making use of a borrowed Hand.
        The Session of the Board of Agriculture has closed for this Year, and I am now preparing to go to Scotland, which hurries me much; but I could not think of leaving this Town, without having the Honour of acknowledging the Receipt of Your obliging Letter of the 20th of February, with the Inclosure. I regret much that any Circumstance should have prevented for the present (but I hope that some time or other it will be effected) the establishing of that Agreement so interesting to Humanity, and from which all Nations must derive such Benefit, but, I hope

that Your Excellency will have it in View, whenever a proper Opportunity occurs.
        We have printed an additional Appendix to the Chapter on Manures, on which we should be glad to be favored with the Remarks of the intelligent Farmer to whom the former Paper on that Subject was given. We are now carrying on a Set of Experiments, under the Directions of Dr Fordyce, which I trust will clear up the Doctrine of Vegetation and Manures. The Queries respecting Live Stock, Copies of which are also sent, will, I trust, throw much Light on that important Department in Husbandry.
        I take the Liberty at the same time of sending to Your Excellency Copies of my Address to the Board, explaining the Progress we have made during the last session; also specimens of the Manner in which we acknowledge the Receipt of Communications, and return Our Thanks to those who merit them.
        I am glad to hear that Your Excellency preserves good Health, and if you wish to enjoy Tranquillity and Ease, as you cannot expect that Satisfaction in America where even at Mount Vernon you would be perpetually applied to on Matters of Business, I hope you will excuse me expressing my Hopes and Wishes, that you would think of spending at least one Year of Tranquillity and Ease in England, where, I am sure, you would be received in a Manner highly flattering and agreeable, by all Ranks and Descriptions of People, and by none with more Respect and Regard than by Him, who has Honour to subscribe himself, Your Excellency’s faithful and obedient Servant
        
          John Sinclair
        
        
          N.B. I hope that a very beneficial Intercourse will be established between America and Great Britain, in the article of oil Cake—I have ordered the Bookseller to send Your Excellency two Sets of the corrected County Reports, as they come out, and he will settle regarding the Price with his Correspondent in America. I think that there cannot be too many of those Reports circulated there—I shall write to Your Excellency from Scotland respecting the Farms on the Mount Vernon Estate.
        
      